               Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.1 Page 1 of 9

AO I06A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District of California

                In the Matter of the Search of
         (Briefly describe the property to be searched
          or iaentify the person by name and address)                         ~
                                                                              )             Case No.
                                                                                                       '21 MJ1171
                  Cricket Cellular Phone                                      )
           Seizure No. 2021250690003501-004                                   )
                                                                              )
                     ("Target Device")
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A, incorporated herein by reference.

located in the - - - - - - - - District of - - - - -
                   Southern
                                                     - - - - - - - , there is now concealed (identify the
                                                   California
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ff evidence of a crime;
               • contraband, fruits of crime, or other items illegally possessed;
               • property designed for use, intended for use, or used in committing a crime;
               • a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
               Code Section                                                                 Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import

          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.

           ff    Continued on the attached sheet.
           •     Delayed notice of _ _ days (give exact ending date ifmore than 30 days:
                 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh e.



                                                                                               Vincenzo L. Zoni, HSI Speci
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                           telephone                                 (specify reliable electronic means).


Date:           March 31, 2021
                                                                                                            Judge 's signature
City and state: San Diego, California                                              Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                                        Printed name and title
        Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.2 Page 2 of 9




 1                                         AFFIDAVIT
 2        I, Special Agent Vincenzo L. Zoni, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4        1.     I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                     Cricket Cellular Phone
 7                     Seizure No. 2021250690003501-004
 8                     ("Target Device")
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
10 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
11 in Attachment B. The requested warrant relates to the investigation and prosecution of
12 Thomas GEISSINGER ("Defendant") for importing approximately 17.3 8 kilograms (3 8.31
13 pounds) of methamphetamine from Mexico into the United States. The Target Device is
14 currently in the custody of Homeland Security Investigations and located at 205 5 Sanyo
15 Avenue, Suite 120, San Diego, California 92154.
16        2.     The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Device, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                       BACKGROUND
22        3.     I have been employed as a Special Agent with Homeland Security
23 Investigations (HSI) since March 2003. I am currently assigned to the HSI Office of the
24 Special Agent in Charge, in San Diego, California. I am a graduate of the Federal Law
25 Enforcement Training Center in Glynco, Georgia.
26        4.     During my tenure with HSI, I have participated in the investigation of various
27 narcotics trafficking organizations involved in the importation and distribution of
28 controlled substances into and through the Southern District of California. Through my
        Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.3 Page 3 of 9




 1 training, experience, and conversations with other law enforcement officers experienced in
 2 narcotics trafficking investigations, I have gained a working knowledge of the operational
 3 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 4 United States from Mexico at Ports of Entry.
 5         5.    I am aware that it is common practice for narcotics traffickers to work in
 6 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 7 to smuggle controlled substances into the United States from Mexico by concealing the
 8 controlled substances in vehicles or on persons entering the United States at Ports of Entry
 9 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
10 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
11 frequently communicate with the individual responsible for importing the concealed
12 narcotics into the United States. These communications can occur before, during and after
13 the narcotics are imported into the United States. For example, prior to the importation,
14 narcotics traffickers frequently communicate with the transporter(s) regarding
15 arrangements and preparation for the narcotics importation. When the importation is
16 underway, narcotics traffickers frequently communicate with the transporter( s) to remotely
17 monitor the progress of the narcotics, provide instructions and warn accomplices about law
18 enforcement activity. When the narcotics have been imported into the United States,
19 narcotics traffickers may communicate with the transporter( s) to provide further
20 instructions regarding the delivery of the narcotics to a destination within the United States.
21         6.    Based upon my training, experience, and consultations with law enforcement
22 officers experienced in narcotics trafficking investigations, and all the facts and opinions
23 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
24 can and often do contain electronic evidence, including, for example, phone logs and
25 contacts, voice and text communications, and data, such as emails, text messages, chats
26 and chat logs from various third-party applications, photographs, audio files, videos, and
27 location data. This information can be stored within disks, memory cards, deleted data,
28 remnant data, slack space, and temporary or permanent files contained on or in the cellular
         Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.4 Page 4 of 9




 1 telephone. Specifically, searches of cellular telephones of individuals involved in the
 2 importation of narcotics may yield evidence:
 3
               a.   tending to indicate efforts to import controlled substances from Mexico
 4                  into the United States;
 5
               b.   tending to identify accounts, facilities, storage devices, and/or services-
 6                  such as email addresses, IP addresses, and phone numbers-used to
                    facilitate the importation of controlled substances from Mexico into the
 7
                    United States;
 8
               C.   tending to identify co-conspirators, criminal associates, or others involved
 9
                    in importation of controlled substances from Mexico into the United
10                  States;
11
               d.   tending to identify travel to or presence at locations involved in the
12                  importation of controlled substances from Mexico into the United States,
                    such as stash houses, load houses, or delivery points;
13
14             e.   tending to identify the user of, or persons with control over or access to,
                    the Target Device; and/or
15
16             f.   tending to place in context, identify the creator or recipient of, or establish
17                  the time of creation or receipt of communications, records, or data involved
                    in the activities described above.
18
                            FACTS SUPPORTING PROBABLE CAUSE
19
               7.   On March 30, 2021, at approximately 3:37 AM, Thomas GEISSINGER,
20
     ("GEISSINGER"), a United States citizen, applied for entry into the United States from
21
     Mexico through the Otay Mesa Port of Entry in vehicle lane #6. GEIS SINGER was the
22
     driver and sole occupant of a 2001 Ford F-150 ("the vehicle") bearing California license
23
     plates.
24
25             8.   A Canine Enforcement Team was conducting pre-primary operations when
26 the Human and Narcotic Detection Dog alerted to the undercarriage of the vehicle.

27             9.   A Customs and Border Protection Officer received two negative Customs
28 declarations from GEISSINGER. GEISSINGER stated he was crossing the border to go to
        Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.5 Page 5 of 9




 1 Laguna Niguel, California.
2          10.   A CBPO operating the Z-Portal X-Ray machine detected anomalies in the gas
3 tank of the vehicle.
4
         11. Further inspection of the vehicle resulted in the discovery of 35 packages
5
  concealed in the gas tank of the vehicle, with a total approximate weight of 17.38 kgs
6
  (38.31 lbs). A sample of the substance contained within the packages field tested positive
7
  for the characteristics of methamphetamine.
8
         12. GEISSINGER was placed under arrest at approximately 5:15 AM.
 9
           13.   GEISSINGER was arrested and charged with a violation of Title 21, United
10
     States Code, 952 and 960, importation of a controlled substance.
11
           14.   The Target Device was found and seized by a Customs and Border Protection
12
     Officer (CBPO) who was tasked to perform a secondary inspection of the Vehicle and
13
     inventory all the property seized from the Defendant and his Vehicle. The Target Device
14
     was found in Defendant's pocket. During the interview, Defendant was shown the Target
15
     Device and identified the Target Device as belonging to him.
16
           15.    Based upon my experience and training, consultation with other law
17
     enforcement officers experienced in narcotics trafficking investigations, and all the facts
18
     and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
19
     electronic mail (email) addresses, appointment dates, messages, pictures and other digital
20
     information are stored in the memory of the Target Device. In light of the above facts and
21
     my experience and training, there is probable cause to believe that Defendant was using
22
     the Target Device to communicate with others to further the importation of illicit narcotics
23
     into the United States. Further, in my training and experience, narcotics traffickers may be
24
25 involved in the planning and coordination of a drug smuggling event in the days and weeks
26 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
27 continue to attempt to communicate with a defendant after their arrest to determine the
28 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
     for individuals, such as Defendant, to attempt to minimize the amount of time they were
        Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.6 Page 6 of 9




 1 involved in their smuggling activities, and for the individuals to be involved for weeks and
 2 months longer than they claim. Accordingly, I request permission to search the Target
 3 Device for data beginning on February 26, 2021, up to and including March 30, 2021.
 4                                      METHODOLOGY
 5         16.   It is not possible to determine, merely by knowing the cellular telephone's
 6 make, model and serial number, the nature and types of services to which the device is
 7 subscribed and the nature of the data stored on the device. Cellular devices today can be
 8 simple cellular telephones and text message devices, can include cameras, can serve as
 9 personal digital assistants and have functions such as calendars and full address books and
10 can be mini-computers allowing for electronic mail services, web services and rudimentary
11 word processing. An increasing number of cellular service providers now allow for their
12 subscribers to access their device over the internet and remotely destroy all of the data
13 contained on the device. For that reason, the device may only be powered in a secure
14 environment or, if possible, started in "flight mode" which disables access to the network.
15 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
16 equivalents and store information in volatile memory within the device or in memory cards
17 inserted into the device. Current technology provides some solutions for acquiring some of
18 the data stored in some cellular telephone models using forensic hardware and software.
19 Even if some of the stored information on the device may be acquired forensically, not all
20 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
21 data acquisition or that have potentially relevant data stored that is not subject to such
22 acquisition, the examiner must inspect the device manually and record the process and the
23 results using digital photography. This process is time and labor intensive and may take
24 weeks or longer.
25         17.   Following the issuance of this warrant, I will collect the Target Device and
26 subject it to analysis. All forensic analysis of the data contained within the telephone and
27 its memory cards will employ search protocols directed exclusively to the identification
28 and extraction of data within the scope of this warrant.
        Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.7 Page 7 of 9




 1         18.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within ninety (90) days of
 5 the date the warrant is signed, absent further application to this court.
 6

 7                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 8         19.   Law enforcement has not previously attempted to obtain the evidence sought
 9 by this warrant.
10                                        CONCLUSION
11        20.    Based on the facts and information set forth above, I submit there is probable
12 cause to believe that a search of the Target Device will yield evidence of Defendant's
13 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
14 request that the Court issue a warrant authorizing law enforcement to search the item
15 described in Attachment A, and seize the items listed in Attachment B using the above-
16 described methodology.
17
18
19
20
                                            Special Agent Vincenzo
21                                          Homeland Security Inves
22
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of
23
     Criminal Procedure 4.1, this 31st day of March, 2021.
24
25
26 Honorable Bernard G. Skomal
27
   United States Magistrate Judge

28
   Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.8 Page 8 of 9




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Cricket Cellular Phone
      Seizure No. 2021250690003501-004
      ("Target Device")

The Target Device is currently in the possession of Homeland Security
Investigations, located at 2055 Sanyo Avenue, Suite 120, San Diego, California
92154.
   Case 3:21-mj-01171-BGS Document 1 Filed 03/31/21 PageID.9 Page 9 of 9




                                ATTACHMENTB
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of February 26, 2021, up to and including March 30, 2021:

      a.    tending to indicate efforts to import controlled substances from Mexico
            into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of controlled substances from Mexico into the
            United States;

      c.    tending to identify co-conspirators, criminal associates, or others
            involved in importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation controlled substances from Mexico into the United States,
            such as stash houses, load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access
            to, the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
